Judgment of conviction and . order affirmed. Memorandum: We affirm this conviction under the provisions of section 542 of the Code of Criminal Procedure because we are convinced of the guilt of the defendant. This affirmance, however, must not be taken as an approval of the conduct of the district attorney in presenting the People’s case at the trial. All concur. (The judgment convicts defendant of the crime of murder, second degree.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.